ORDER

PER CURIAM.
Donald R. McBain appeals from a judgment finding him to be a statutory employee of Moran Foods, Inc. and dismissing his tort claim against it for lack of subject matter jurisdiction. We find that McBain’s employment falls -within the usual course of Moran Foods’ business. See section 287.010 RSMo 2000; see also Bass v. National Super Mkts., Inc., 911 S.W.2d 617 (Mo. banc 1995) (establishing test for usual course of business within the statute). As workers’ compensation law applies here, its remedies are exclusive, and McBain, as an injured worker, is precluded from pursuing common law remedies. Section 287.120.1-.2 RSMo 2000; State ex rel. Feldman v. Lasky, 879 S.W.2d 783, 785 (Mo.App.1994).
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).